—In an action to recover damages for medical malpractice, the defendants New York City Health and Hospitals Corporation, South Shore Thoracic & Cardiovascular Surgical Group, P. C., Ronald I. Ryzoff, M.D., Alvin J. Slovin, M.D., and St. John’s Episcopal Hospital separately appeal from so much of an order of the Supreme Court, Queens County (Rutledge, J.), dated April 20, 1992, as granted the plaintiffs’ motion for reargument and upon reargument granted the plaintiffs’ prior motion for leave to amend the complaint to include a cause of action to recover damages for wrongful death.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiffs’ motion for reargument, and upon reargument, granting leave to amend the complaint to add a cause of action to recover damages for wrongful death. The physician’s affidavit sufficiently set forth a causal connection between the alleged malpractice and the decedent’s death (see, Kordonsky v Andrst, 172 AD2d 497; Buono v Victory Mem. Hosp., 151 AD2d 633; cf., Sweeney v Henry F. Gardstein, Jr., M.D., P. C., 160 AD2d 1002). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.